925 So. 2d 1242 (2006)
STATE of Louisiana
v.
Charles JONES.
No. 2005-K-2386.
Supreme Court of Louisiana.
March 31, 2006.
Granted. Defendant's sentence of 15 years at hard labor is vacated and this case is remanded to the district court for resentencing. We agree with Judge Kuhn on the court of appeal panel, see State v. Jones, 05-1715 (La.App. 1st Cir.10/31/05), ___ So.2d ___ (Kuhn, J., dissenting), that the record at sentencing does not show clearly and convincingly that the mandatory *1243 minimum sentence for a third offender required by La.R.S. 15:529.1(A)(1)(b)(I) is unconstitutional as applied to defendant in the present case.
JOHNSON, J., would deny.